Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s amendment of 4 August 2021, in which claim 1 and 18 have been amended, is acknowledged.
 Claims 1-20 are pending in the instant application. 
Claims 1-20 are being examined on their merits herein. 
Response to arguments of 4 August 2021
In view of Applicant’s amendment of 4 August 2021, the objection to claim 1 is herein withdrawn. 
The rejection to claims 1-20 under 35 U.S.C. 103(a) over Yuan, in view of Ugwoke, is herein withdrawn in view of the Patent Trial and Appeal Board Decision of 17 May 2019 in U.S. Patent Application 13/971,870.
On 4 August 2021, Applicant has filed a terminal disclaimer against U.S. patent 10,485,798. As a result, the rejection of claims 1-20 on the ground of nonstatutory double patenting over claims 1-24 of U.S. Patent No. 10,485,798 is herein withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed in view of the Patent Trial and Appeal Board Decision of 17 May 2019 in U.S. Patent Application 13/971,870.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/
Primary Examiner, Art Unit 1627